Memorandum. The order of the Appellate Division should be affirmed.
Appellant’s employment in the New York City Police Department was terminated at the expiration of his probationary period on July 31, 1970. The termination was made on the recommendation of the department’s chief surgeon. The latter’s recommendation was predicated in turn on knowledge that appellant had been under the medical care of his family doctor since November, 1963, who advised in June, 1969 that appellant had "arterial hypertension with a blood pressure of about 150/70” and that "a short systolic murmur is present”. *844It had also been reported to the chief surgeon that on his military induction questionnaire appellant had listed his physical condition as heart condition and blood pressure; that in January, 1967 appellant had appealed his Selective Service 1A classification on the ground of heart condition and blood pressure for which he was receiving treatment at the time; that later in the same month the Selective Service Board had been informed by appellant’s family physician that appellant had been receiving treatment for heart condition and elevated blood pressure since November, 1963; that in January, 1968 appellant had been rejected for heart condition and blood pressure after a preinduction examination; and that he had been reclassified 4F in February, 1968. Incidentally the record discloses that appellant had informed the department in June, 1969 that he had "never been treated for a heart condition or high blood pressure” and that he knew "of no 4F Draft Classification”. And the chief surgeon had made his own examination of appellant on July 27, 1970 which disclosed a blood pressure in excess of that allowed by the department’s medical standards.
Based on this evidence and notwithstanding the contradictory evidence submitted by appellant to establish his physical fitness, we agree that the termination of appellant’s employment by the commissioner was neither arbitrary nor capricious.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.